Cockribb, C. J. The appellant made no case for a rescission of her contract. The only cause alleged in her answer or cross-bill for rescission is that the title to the land in question was in a minor before her purchase ; that she concluded negotiations for its purchase with the appellant, who was not the owner, and that he, in pursuance of his contract to convey, delivered her a conveyance from the minor, who owned the land. She does not ■claim to have been misled or deceived,'or that she was ignorant of the true state of the title at the time of the purchase ; but alleges only that she fears that the minor will disaffirm the contract on coming of age. No proof to sustain the allegations was made; and if we regard them as unanswered and therefore true, the appellant would take nothing. The minority of the vendor is no ‘ ground for a rescission by the vendee. As to the personal property, there has been no decree against the appellant or her interest in regard to it, and nothing therefore from which she can prosecute an appeal. Affirm.